 310DECISIONS OF, NATIONAL LABOR RELATIONS BOARD3.On andafter July1, 1963, the Union has been the exclusive bargaining repre-sentative of all employees in the following described unitfor thepurposes of col-lective bargaining with respect to, rates of pay, wages,hours of employment, andother terms and conditions of employment.4.The appropriateunit of Respondent'semployees consists of all employees atRespondent's Santa Cruz,California,operation, excluding all meat department em-ployees, guards,and supervisors as definedin the Act,and constitutes a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.5.SinceJuly 1, 1963,Respondent has refused,and continues to refuse,to recog-nize the Union as the exclusive bargaining representative of its employees-in theabove-describedunit, therebyviolating Section 8(a)(1) and(5) of the Act.6.On July 6, 1963,the Respondent unilaterally instituted a wage increase at atime whenthe Unionrepresented a majority of its employees, therebyviolating Sec-tion 8(a)(1) and(5) of the Act.[RecommendedOrder omittedfrom publication.]Jay's Foods,Inc.andLocal Union No. 1, American Bakery &ConfectioneryWorkers International Union,AFL-CIO, Peti-tioner.Case No. 13-RC-9650. August 11, 1964DECISION ON REVIEW, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued September23, 1963, by the Regional Director for Region 13, an election by secretballot was conducted on October 9, 1963, under the direction and super-vision of the Regional Director in the unit found appropriate.Atthe conclusion of the balloting, the parties were furnished a tally ofballots, which showed that, of approximately 216 eligible voters, 212cast valid ballots, of which 84 were for, and 116 were against, the Peti-tioner, and 8 ballots were challenged and 4 were void.Thereafter,,the Petitioner filed timely objections to conduct allegedly affectingthe results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and on December 13, 1963, issuedand duly served upon the parties his Supplemental Decision andNotice of Hearing, ordering that a hearing be conducted ,before aHearing Officer for the purpose of resolvingthe issuesof credibilityraised by Petitioners' objections Nos. I-A-3 and I-B, and directingthat the Hearing Officer prepare and serve upon the parties a reportcontaining resolutions of issues of credibility of witnesses, findings offact, and recommendations to the Regional Director as to the disposi-tion of the said objections.Pursuant to the above order, a hearing was held beginning on Jan-uary 14 and ending on January 22, 1964, before Hearing OfficerArnold E. Charnin.All parties participated and were given fullopportunity to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.On February 11, 1964, the Hearing148 NLRB No. 34. JAY'S FOODS, INC.'311Officer issued and served upon the parties his report on objections inwhich he made findings of fact' with respect only to objection No.I-A' and recommended that the election be set aside and a new elec-tion conducted.The Employer on February 18,'1964, filed' exceptionsto the Hearing Officer's report.On March 2, 1064, the Regional Director issued his Second Supple-mental Decision and Direction of Second Election, adopting theHearing Officer's findings and recommendations.Thereupon, theEmployer on March 11, 1964, filed with the Board a petition, forreview pursuant to Sections 102.67 and 102.69 of the Board's Rulesand Regulations, Series 8, as amended. The Employer alleged, amongother things, that the Hearing Officer's findings on substantial legaland factual issues were clearly erroneous and that the Regional Direc-tor's decision adopting the Hearing Officer's findings constituted prej-udicial errors.,The Board, by order dated April 20, 1964, remanded the proceedingto the aforesaid Hearing Officer, instructing him to prepare and serveupon the parties a supplemental report containinga discussion ofcredibility issues and resolutions thereof together with thereasonstherefor, and to make adequate findings of fact and recommendationsto the Board as to the disposition of the issues herein, and to forwardthe same to the Board for further proceedings.Thereafter, on May 11, 1964, the Hearing Officer issued and servedupon the parties his supplemental report on objections, in which hediscussed and resolved credibility issues, made findings of fact andrecommended that objections Nos. I-A and I-B be sustained, that theelection held on October 9, 1963, be set aside and a new election di-rected.The Employer filed timely exceptions to this report and.asupplemental brief.Pursuant to Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Fanning and Brown].Pursuant to the Employer's petition for. review, the Board herebygrants review.The Board has considered the Hearing Officer's sup-plemental report, the Employer's exceptions and briefs,2 and theentire record in the case, and hereby adopts the Hearing Officer's.findings,' conclusions, and recommendations that objections Nos. I-A'It is evident that the objection referred to as I-A-3 by the Hearing Officer was in-tended to encompass all the paragraphs under objectionNo. I-A.2 The Employer has requested oral argument. This request is hereby denied because therecord, the exceptions,and briefs adequately present the issues and the positions of theparties.3The Hearing Officer's findings that the Employer interfered with the election involvedessentially issues of credibility which were resolved in favor of the Petitioner'switnessesand against the Employer's witnessesWe have examined the record carefully and findno basis for overruling such credibility determinationsAccordingly, we find no merit inthe Employer'sallegations that by such credibility determinations,the Hearing Officerexhibited bias and prejudice 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I-B be sustained, that the election held on October 9, 1963, beset aside and a new election be directed.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]Imco Container Company of Harrisonburg,a Division of Con-solidatedThermo-PlasticsCompanyandTextileWorkersUnion of America,AFL-CIO.Case No. 5-CA-2425. August 14,1964DECISION AND ORDEROn February 27, 1964, Trial Examiner John P. von Rohr issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint, and recommended that these allegations be dis-missed.Thereafter, the Respondent and the Union filed exceptionsto the Trial Examiner's Decision, and the Respondent filed a support-ing brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds, as discussed hereinafter, that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations.As reflected in his Decision, the Trial Examiner granted the Gen-eral Counsel's posthearing motion to dismiss the allegation of thecomplaint that the Respondent refused to bargain with the Union inviolation of Section 8 (a) (5) of the Act.The Union has excepted tothis ruling, as well as to a related procedural ruling made by theTrial Examiner at the hearing with respect to the Union's authoriza-tion cards.We agree with these rulings of the Trial Examiner forthe following reasons :At a pretrial conference attended by representatives of the GeneralCounsel, the Union, and the Respondent, the cards upon which the148 NLRB No. 32.